Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                                      Sep 15 2014, 8:59 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

KURT A. YOUNG                                     GREGORY F. ZOELLER
Nashville, Indiana                                Attorney General of Indiana

                                                  JUSTIN F. ROEBEL
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

DESMOND J. SANDERS,                               )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )        No. 49A05-1401-CR-42
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


                   APPEAL FROM THE MARION SUPERIOR COURT
                          The Honorable Grant W. Hawkins, Judge
                Cause Nos. 49G05-1209-FC-67032 and 49G05-1203-FD-16217



                                      September 15, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                            STATEMENT OF THE CASE

       Desmond Sanders appeals his convictions for battery, as a Class C felony, and

carrying a handgun without a license, as a Class C felony, following a bench trial.

Sanders presents two issues for our review:

       1.     Whether the State presented sufficient evidence to disprove his self-
              defense claim.

       2.     Whether the State presented sufficient evidence to support his
              carrying a handgun without a license conviction.

       We affirm.

                      FACTS AND PROCEDURAL HISTORY

       On September 19, 2012, Sanders and his girlfriend, Levern Howard, were

attending a youth football game in Indianapolis when Howard began arguing with Reva

Vance, Sanders’ former girlfriend. Sanders got involved in the argument and ultimately

struck Vance in the head with a handgun. As Sanders left the scene, he fired one or two

shots into the air. A police officer arrived and found Vance, who was bleeding from

wounds on her head and had several loose teeth. Two eyewitnesses, Ashley Dancy and

Richard Watford, were able to describe the incident to the police.

       In Cause Number 49G05-1209-FC-067032 (“FC-067032”), the State charged

Sanders with nine counts, including battery, as a Class C felony, carrying a handgun

without a license, as a Class C felony, and carrying a handgun without a license, as a

Class A misdemeanor. The trial court found Sanders guilty of those three charges, but

acquitted him on the remaining charges. The trial court entered judgment of conviction




                                              2
only on the two Class C felony charges and sentenced Sanders to concurrent seven-year

sentences with three years suspended to probation.

      In Cause Number 49G14-1203-FD-016217 (“FD-016217”), the State charged

Sanders with violating the terms of his probation on a conviction for possession of

marijuana, as a Class D felony. Following his convictions in FC-067032, the trial court

found that Sanders had violated the terms of his probation and ordered that he serve the

remainder of his sentence in the Department of Correction. This consolidated appeal

ensued.

                           DISCUSSION AND DECISION

                                Issue One: Self-defense

      Sanders first contends that the State failed to disprove his self-defense claim with

respect to his battery conviction. As our supreme court has explained:

      A valid claim of defense of oneself or another person is legal justification
      for an otherwise criminal act. Ind. Code § 35-41-3-2(a); Wallace v. State,
      725 N.E.2d 837, 840 (Ind. 2000). In order to prevail on such a claim, the
      defendant must show that he: (1) was in a place where he had a right to be;
      (2) did not provoke, instigate, or participate willingly in the violence; and
      (3) had a reasonable fear of death or great bodily harm. McEwen v. State,
      695 N.E.2d 79, 90 (Ind. 1998). When a claim of self-defense is raised and
      finds support in the evidence, the State has the burden of negating at least
      one of the necessary elements. Id. If a defendant is convicted despite his
      claim of self-defense, this Court will reverse only if no reasonable person
      could say that self-defense was negated by the State beyond a reasonable
      doubt. Taylor v. State, 710 N.E.2d 921, 924 (Ind. 1999). . . . The standard
      of review for a challenge to the sufficiency of evidence to rebut a claim of
      self-defense is the same as the standard for any sufficiency of the evidence
      claim. Sanders v. State, 704 N.E.2d 119, 123 (Ind. 1999). We neither
      reweigh the evidence nor judge the credibility of witnesses. Id. If there is
      sufficient evidence of probative value to support the conclusion of the trier
      of fact, then the [judgment] will not be disturbed. Id.

Wilson v. State, 770 N.E.2d 799, 800-01 (Ind. 2002) (emphasis added).
                                            3
       We agree with the State that Sanders’ self-defense claim fails because he did not

present evidence that he: (1) was in a place where he had a right to be; (2) did not

provoke, instigate, or participate willingly in the violence; and (3) had a reasonable fear

of death or great bodily harm. See id. The only evidence Sanders points to in support of

his self-defense claim is Watford’s testimony that Sanders intervened in the argument

between Vance and Howard in an effort to “stop them from fighting.” Tr. at 56. Sanders

maintains that that testimony supports a reasonable inference that he was “acting in

defense of another” under Indiana Code Section 35-41-3-2(c). Appellant’s Br. at 8. But

Sanders does not direct us to any evidence in the record that satisfies any of the three

elements he was required to show as set out in Wilson. Accordingly, the trial court did

not err when it rejected Sanders self-defense claim.      The State presented sufficient

evidence to support his battery conviction.

                 Issue Two: Carrying a Handgun Without a License

       Sanders next contends that the State did not present sufficient evidence to support

his conviction for carrying a handgun without a license. Again, in considering the

sufficiency of evidence to support a conviction, we neither reweigh the evidence nor

judge the credibility of witnesses. Wilson, 770 N.E.2d at 801. If there is sufficient

evidence of probative value to support the conclusion of the trier of fact, then the

judgment will not be disturbed. Id.

       To prove that Sanders carried a handgun without a license, as a Class C felony, the

State was required to show that he carried a handgun on or about his body without a

license and that he has a prior conviction for carrying a handgun without a license. I.C.


                                              4
§§ 35-47-2-1(a), (e).    Sanders’ sole contention on this issue is that it is “nearly

impossible” to reconcile the testimony of the State’s witnesses regarding his possession

of a handgun.      Appellant’s Br. at 11.       And Sanders points out several alleged

inconsistencies in two eyewitnesses’ testimony. Sanders concludes that, “[a]t some point,

. . . conflicts in evidence, no matter whether the result of one witness’ testimony or

several, must itself serve to inject reasonable doubt of a defendant’s guilt simply because

it has made the State’s evidence as a whole incredibly dubious.” Id.

       But Sanders’ reading of the eyewitness’ testimony on this issue is too narrow.

Dancy testified that she saw Sanders holding a silver and black handgun, and she saw

Sanders fire the handgun into the air. Watford testified that he saw Sanders hit Vance

with a silver handgun, and then he saw Sanders fire the handgun into the air. The alleged

inconsistencies between Dancy’s and Watford’s testimony are insignificant. Sanders’

contentions on appeal amount to a request that we reweigh the evidence, which we will

not do.   The State presented sufficient evidence to support Sanders’ conviction for

carrying a handgun without a license. Because we affirm Sanders’ convictions in FC-

067032, we also affirm the trial court’s revocation of his probation, based on those

convictions, in FD-016217.

       Affirmed.

BAILEY, J., and PYLE, J., concur.




                                            5